Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective November 1, 1974 because he lost his employment through misconduct in connection therewith. Claimant was absent from his work on several occasions. He attributed these absences to a heart condition. His supervisor informed him that he was required to produce a medical certificate from his physician that he was able to return to work. After several such requests, he refused to produce the certificate because he thought the employer was unreasonable in his request. The board has found that, on the facts of this case, the employer was not unreasonable in requesting that the claimant produce a medical certificate so that the employer might be able to properly evaluate claimant’s abilities to return to work and that claimant’s *1099refusal of a reasonable request of the employer caused the loss of his employment under conditions which constituted misconduct under the Unemployment Insurance Law. This determination is factual and must be affirmed if based on substantial evidence (Matter of Leuci [Levine], 51 AD2d 603). We find that there is substantial evidence in the record to support the determination and that, therefore, it must be sustained. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Herlihy and Reynolds, JJ., concur.